DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.  Claim 5 was cancelled.  Claims 1 and 6 were amended. 

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-4, 7-11 and 14-16 under 35 U.S.C. 103 as being unpatentable over Katayama et al. as detailed in the Office action dated December 24, 2021.

In view of Applicant’s amendment of claim 1 and cancellation of claim 5, the Examiner withdraws the previously set forth rejection of claims 5, 6 and 12 under 35 U.S.C. 103 as being unpatentable over Katayama et al. in view of Park as detailed in the Office action dated December 24, 2021.

Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (hereinafter “Katayama”) (U.S. Pub. No. 2009/0067119A1, already of record) in view of Park et al. (hereinafter “Park”) (U.S. Pub. No. 2019/0237731A1, already of record) and Shimizu et al. (hereinafter “Shimizu”) (U.S. Pub. No. 2015/0056490A1).
Regarding claims 1, 7, 8, 14 and 16, Katayama teaches a separator for an electrochemical device comprising a porous film including a porous first separator layer (functional layer) and a porous second separator layer (see paragraph 22).  The first separator layer may include a resin B, wherein the resin B may be a crosslinked resin of at least one resin selected from the group including styrene resins, such as polystyrene, and acrylic resins, such as polymethyl methacrylate (organic elastic filler; ethylenically unsaturated monomer) (see paragraphs 22 and 41).  The second separator layer may include a heat-resistant filler and a fibrous material, wherein the fibrous material may be a cellulose (cellulose substrate) (see paragraphs 22 and 69).  The first separator layer and the second separator layer may further include an organic binder.  Examples of the binder include polyvinyl alcohol (polymer binder) (see paragraph 65).  The separator may be formed by separately forming the first separator layer and the second separator layer, and subsequently overlapping these two separator layers to form one separator (functional layer directly located on at least one surface of the cellulose substrate) (see paragraph 95).
Although Katayama does not explicitly teach a weight percentage of the organic polymer elastic filler in the functional layer of between 50% and 99%, Katayama does teach an exemplary volume percentage of the resin B of 89%, (see paragraphs 133 and 134).  Katayama further teaches that the content of the resin B affects both a shutdown effect and a shape stability of the separator at high temperature, which Katayama expresses within a range of preferable volume percentages (see paragraphs 48 and 49).  An ordinary artisan, however, may optimize a weight percentage of the resin B just as readily as they might optimize a volume percentage, and regardless of the metric by which the amount of resin B is characterized, the resulting separator should be the same.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Katayama does not explicitly teach a natural fiber, a modified natural fiber, or combination thereof. 
Park teaches a porous film 4 including a first layer 4a including small-diameter fibers and large-diameter fibers; and third layers 4c on respective opposite surfaces of the first layer 4a, the third layers 4c each including small-diameter fibers or large-diameter fibers (see FIG. 2D).  The large-diameter cellulose fibers may include, for example, natural cellulose, such as plant cellulose fibers (see paragraph 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Katayama is silent as to a coefficient of variation of particle size distribution of the polymer particles being less than 5%.
Shimizu teaches a laminated porous membrane separator comprising a porous membrane A and a porous layer B provided on at least one surface of the porous membrane A (see paragraph 26).  The porous layer B contains a filler (a) and a binder resin (b), wherein the filler (a) may be an organic filler having a monodisperse particle size distribution (coefficient of variation of particle size distribution of the polymer particles being less than 5%) (see paragraphs 57, 60 and 65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a monodisperse resin B in the first separator layer of Katayama because Shimizu teaches that a narrow particle size distribution results in a low air resistance, thereby improving ion permeability, charge and discharge properties, and the lifetime of the battery (see paragraphs 65 and 53).
Regarding claims 2-4, although Katayama does not explicitly teach an elastic coefficient of the polymer elastic filler, nor a recovery ratio or compression ratio of the porous carrier, one of ordinary skill in the art would expect the resin B and separator of Katayama to exhibit the claimed elastic coefficient, and recovery and compression ratios because the separator of Katayama is substantially identical to the claimed porous carrier in structure and composition.  It has been held by the courts that where In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 6, Park teaches that the plant cellulose fibers may be, for example, cotton pulp such as cotton linter (see paragraph 37).
Regarding claims 9, Katayama teaches that the separator has a thickness of not less than 3 μm and not more than 30 μm (see paragraph 78).  
Regarding claim 10, Katayama teaches that the second separator layer has a thickness of not less than 2 μm and not more than 20 μm (see paragraph 79).
Regarding claim 11, Katayama teaches that the first separator layer has a thickness of not less than 1 μm and not more than 15 μm (see paragraph 79).
Regarding claim 12, Park teaches that the first layer 4a may include cellulose nanofibers having an average diameter of 100 nm or greater as large-diameter fibers (see paragraph 66).  
Regarding claim 15, Katayama teaches that the first separator layer can be formed on both faces of the second separator layer (see paragraph 99).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 14-16 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727